Citation Nr: 0115281	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
December 1967 to December 1969.  He died in October 1973.  
The appellant is his mother.  She appealed to the Board of 
Veterans' Appeals (Board) from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied her claim for service 
connection for the cause of his death.


FINDINGS OF FACT

1.  In March 2000, the Board issued a decision denying the 
appellant's claim for service connection for the cause of the 
veteran's death.

2.  The medical and other evidence that has been submitted 
since that decision is duplicative of the evidence that was 
on file when the Board issued that decision.


CONCLUSIONS OF LAW

1.  The Board's March 2000 decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.1100, 20.1105 
(2000).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.310(a), 3.312(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995).  Psychoses, such as schizophrenia, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The veteran's certificate of death and the report of a 
postmortem autopsy indicate that he died in October 1973 as a 
result of internal hemorrhaging from puncture wounds that had 
penetrated his thorax and stomach.  His death was a homicide.

In denying the claim for service connection for the cause of 
the veteran's death in March 2000, the Board acknowledged the 
appellant's belief that her veteran son's psychiatric 
impairment due to post-traumatic stress disorder (PTSD), from 
incidents that had occurred in Vietnam, caused him to 
frequently get into quarrels and fights, which, in turn, led 
to his homicide on the day in question.  The Board also 
acknowledged an August 1996 statement in support of the claim 
from José A. Juarbe, M.D., a psychiatrist, alleging that, 
according to the appellant, the veteran was not the same 
person upon returning from Vietnam as he was prior to the 
war.  Dr. Juarbe further indicated that the veteran 
experienced a whole litany of PTSD symptoms after the war, up 
until the time of his death, requiring treatment by both VA 
and private doctors, but that the VA doctors erroneously 
diagnosed schizophrenia instead of PTSD, which, in Dr. 
Juarbe's opinion, is what the veteran actually had 
precipitating his death.

When, as here, the Board already has denied a claim for a VA 
benefit, the decision is final and binding on the appellant 
based on the evidence then of record, and the claim cannot be 
reopened and considered further unless there is new and 
material evidence since the Board's prior decision.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 
Vet. App. 273 (1996).  Otherwise, no claim based upon the 
same factual basis shall be considered.  38 U.S.C.A. §§ 7103, 
7104(b); 38 C.F.R. §§ 3.105(a), 20.1100.

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim."  Evans, 9 Vet. App. at 284.  Also, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating a claim based on the 
purported submission of new and material evidence:  First, VA 
must determine whether the evidence in question is, in fact, 
both new and material-as judged by the criteria of 38 
C.F.R. § 3.156(a); second, if the evidence is both new and 
material, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim is well grounded according to 38 
U.S.C. § 5107(a); and third, if the claim is well grounded, 
VA may proceed to evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been satisfied.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).

Here, however, since the well-grounded requirement has been 
totally eliminated by the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), the Board need only make the preliminary 
determination of whether new and material evidence has been 
submitted to reopen the claim and, if so, proceed directly to 
adjudicate the claim on the full merits after ensuring that 
no further assistance or notification to the appellant is 
required by the VCAA.  See VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).

The Board must determine whether new and material evidence 
has been submitted since the Board's prior decision, in March 
2000, because this determination affects the Board's 
jurisdiction to reach the underlying claim and readjudicate 
it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  If the Board finds that new and material 
evidence has not been presented, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The evidence submitted or otherwise obtained since the 
Board's prior decision in March 2000 consists of various 
statements from the appellant and her representative, as well 
as an additional statement from Dr. Juarbe.

The various statements from the appellant and her 
representative are not new because they merely make the same 
allegations as they did prior to the Board denying the claim 
in March 2000.  Merely to reiterate arguments previously made 
does not constitute new evidence.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  The same is true of the additional 
statement from Dr. Juarbe, which the RO received in July 
2000, because Dr. Juarbe also merely reiterates the comments 
and opinion that he earlier had made in his August 1996 
statement-which the Board considered prior to denying the 
claim in March 2000.  So Dr. Juarbe's additional statement 
in July 2000, although worded somewhat differently, 
nonetheless is the same in content and substance as his 
earlier statement in August 1996 and, therefore, 
his additional statement in July 2000 is not new.

As an additional point, although not dispositive in 
concluding that new and material evidence has not been 
submitted, the Board further notes that Dr. Juarbe, both in 
his August 1996 statement as well as in his July 2000 
statement, seems to base his opinion largely, if not 
entirely, on secondhand information concerning the veteran 
that he gathered through the appellant, and not from 
personally treating or evaluating the veteran, himself, at 
any time during the years immediately preceding his death.  
Indeed, Dr. Juarbe even openly acknowledged this in his 
statements-stating that, "according to [the veteran's] 
mother," such and such had occurred after the veteran 
returned from serving in Vietnam.  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Again, though, since Dr. 
Juarbe's July 2000 statement is not new, in light of his 
earlier statement in August 1996, the Board need not reach 
the question of the probative value of his opinion because 
the petition to reopen the claim must be denied irrespective 
of that.

Inasmuch as none of the evidence submitted or otherwise 
obtained since the Board's prior decision in March 2000 is 
both new and material to the case, the claim cannot be 
reopened, and the appeal must be denied.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 
Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Since enactment of the VCAA in November 2000, the appellant 
has had several months to submit additional evidence 
supporting her claim, but she has not.  She also has not 
identified any additional evidence, not already of record, 
which should be obtained to support her claim.  And the 
October 2000 Statement of the Case (SOC) duly apprised her of 
the applicable laws and regulations pertaining to the 
necessity to submit new and material evidence-specifically 
38 C.F.R. § 3.156-to reopen her claim, and, once reopened, 
to establish her entitlement to service connection for the 
cause of the veteran's death.  Furthermore, the Board's 
review of her claim under the more flexible Hodge standard 
accorded her a less stringent "new and material" evidence 
threshold to overcome, so she was not prejudiced by the Board 
going ahead and making this determination that new and 
material evidence has not been submitted without first 
remanding the case to the RO.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 

unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant.); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) 
(... remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided.)


ORDER

The petition to reopen the claim for service connection for 
the cause of the veteran's death is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

